



THIRD AMENDMENT TO CREDIT AGREEMENT
 
THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of the
21st day of September, 2009, by and among COMPX INTERNATIONAL INC. (the
“Borrower”), COMPX SECURITY PRODUCTS INC., COMPX PRECISION SLIDES INC., COMPX
MARINE INC., CUSTOM MARINE INC. (f/k/a CUSTOM MARINE ACQUISITION, INC.), LIVORSI
MARINE, INC., WACHOVIA BANK, NATIONAL ASSOCIATION (“Wachovia”), as
Administrative Agent (in such capacity, the “Administrative Agent”) and a Lender
(as defined below), and COMERICA BANK, as a Lender.
 
R E C I T A L S:
 
The Borrower, the Administrative Agent and the Lenders have entered into a
certain Credit Agreement dated as of December 23, 2005, as amended by the First
Amendment thereto dated as of October 16, 2007 and the Second Amendment thereto
dated as of January 15, 2009 (as so amended, the “Credit
Agreement”).  Capitalized terms used in this Amendment that are not otherwise
defined in this Amendment shall have the respective meanings assigned to them in
the Credit Agreement.  In connection with the Credit Agreement, the Subsidiary
Guarantors have executed the Subsidiary Guaranty Agreement in favor of the
Administrative Agent, for the ratable benefit of the Administrative Agent and
the Lenders.
 
The Borrower and the Subsidiary Guarantors have requested certain amendments to
the Credit Agreement, and, subject to the terms and conditions in this
Amendment, the Administrative Agent and the Lenders have agreed to such
amendments.
 
In connection with the extension of the term of the Credit Agreement, the
Lenders, the Administrative Agent, the Subsidiary Guarantors and the Borrower
desire to amend the Credit Agreement upon the terms and conditions hereinafter
set forth.
 
NOW, THEREFORE, in consideration of these Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Subsidiary
Guarantors, the Administrative Agent and the Lenders, intending to be legally
bound hereby, agree as follows:
 
SECTION 1.  Recitals.  The Recitals are incorporated herein by reference and
shall be deemed to be a part of this Amendment.
 
SECTION 2.  Amendments.  The Credit Agreement is hereby amended as set forth in
this Section 2.
 
(a)           Amendments to Section 1.1.  Section 1.1 of the Credit Agreement is
hereby amended by inserting the following new definitions in appropriate
alphabetical order to read in their entirety as follows:
 
“ “Borrowing Base” means, on any date of determination, an amount equal to the
sum of (a) 80% of the amount of the Borrower’s Consolidated Accounts Receivable,
Net at such time plus (b) 50% of the value of the Borrower’s Consolidated Raw
Material Inventory at such time plus (c) 50% of the value of the Borrower’s
Consolidated Finished Goods Inventory at such time plus (d) 100% of the
Borrower’s Consolidated Unrestricted Cash and Cash Equivalents at such time, all
as determined in accordance with GAAP and as set forth in the Consolidated
financial statements of the Borrower most recently delivered to the
Administrative Agent pursuant to Section 7.1(a) and (b) or, if dated as of a
later date, any Officer’s Compliance Certificate delivered pursuant to Section
7.2; provided, however, that, notwithstanding the foregoing, on and after the
Fiscal Quarter ending on or about March 31, 2011, the amount of the Borrowing
Base shall at all times be deemed to be at least equal to the Aggregate
Commitments (as in effect on any date of determination).


“Cash Interest Expense” means, with respect to the Borrower and its Subsidiaries
for any period, all cash interest paid on any Debt of the Borrower and its
Subsidiaries, all determined for such period on a Consolidated basis, without
duplication, in accordance with GAAP.


“Fiscal Quarter” means the fiscal quarter of the Borrower and its Subsidiaries.
 
“Permitted Distribution Amount” means, on any date of determination, the lesser
of (i) twelve and one-half cents ($0.125) times the number of shares of capital
stock of the Borrower issued and outstanding as of the last day of the most
recently ended calendar quarter and (ii) the amount that Borrower is permitted
to distribute as a dividend or like distribution to its shareholders in respect
of its shares of capital stock for such quarter pursuant to Applicable Law, its
corporate governing documents and any contractual obligations applicable to it;
provided, however, that the aggregate Permitted Distribution Amount shall not in
any event exceed $8,000,000 in any calendar year.
 
“Restricted Payment” has the meaning set forth in Section 10.06. ”
 
(b)           Amendments to Article II.    Article II of the Credit Agreement is
hereby amended as follows:
 
(i)           Amendment to Section 2.1.    By amending and restating Section 2.1
therein to read in its entirety as follows:
 
“SECTION 2.1                                Revolving Credit Loans.  Subject to
the terms and conditions of this Agreement, and in reliance upon the
representations and warranties set forth herein, each Lender severally agrees to
make Revolving Credit Loans in Dollars to the Borrower from time to time from
the Closing Date through, but not including, the Revolving Credit Termination
Date as requested by the Borrower, in accordance with the terms of Section 2.4;
provided, that, based upon the Dollar Amount of all outstanding Loans and L/C
Obligations, immediately after the making of any such Revolving Credit Loans,
(a) the aggregate amount of all outstanding Loans and L/C Obligations shall not
exceed the lesser of (i) the Borrowing Base and (ii) the Aggregate Commitments
and (b) the aggregate principal amount of all outstanding Revolving Credit Loans
from any Lender to the Borrower shall not at any time exceed such Lender’s
Commitment less such Lender’s Commitment Percentage of the sum of all
outstanding Swingline Loans, Alternative Currency Loans and L/C
Obligations.  Each Revolving Credit Loan by a Lender shall be in a principal
amount equal to such Lender’s Commitment Percentage of the aggregate principal
amount of Revolving Credit Loans requested on such occasion.  Subject to the
terms and conditions hereof, the Borrower may borrow, repay and reborrow
Revolving Credit Loans hereunder until the Revolving Credit Termination Date.”
 
(ii)           Amendment to Section 2.2(a).   By amending and restating clause
(a) of Section 2.2 therein to read in its entirety as follows:
 
“(a)           Availability.  Subject to the terms and conditions of this
Agreement, and in reliance upon the representations and warranties set forth
herein, the Alternative Currency Lender agrees to make Alternative Currency
Loans to the Borrower from time to time from the Closing Date through, but not
including, the Revolving Credit Termination Date as requested by the Borrower in
accordance with the terms of Section 2.4; provided, that, based upon the Dollar
Amount of all outstanding Loans and L/C Obligations, immediately after the
making of any such Alternative Currency Loans, the aggregate principal amount of
all outstanding Alternative Currency Loans shall not exceed the lesser of (i)
the Alternative Currency Commitment and (ii) the amount that is (A) the lesser
of (x) the Borrowing Base and (y) the Aggregate Commitments, less (B) the sum of
the aggregate principal amount of all outstanding Revolving Credit Loans and all
outstanding Swingline Loans and L/C Obligations; provided further that the
Alternative Currency Lender will not make an Alternative Currency Loan from and
after the date which is one (1) day after it has received written notice from
the Administrative Agent (upon the request of the Required Lenders) that one or
more of the applicable conditions to Extensions of Credit specified in Section
5.3 is not then satisfied until such conditions are satisfied or waived in
accordance with the provisions of this Agreement (and the Alternative Currency
Lender shall be entitled to conclusively rely on any such notice and shall have
no obligation to independently investigate the accuracy of such notice and shall
have no liability to the Borrower in respect thereof if such notice proves to be
inaccurate).  Alternative Currency Loans shall be funded in an amount equal to
the Alternative Currency Amount of such Alternative Currency Loan.  Subject to
the terms and conditions hereof, the Borrower may borrow, repay and reborrow
Alternative Currency Loans hereunder until the Revolving Credit Termination
Date.”
 
(iii)           Amendment to Section 2.3.   By amending and restating clauses
(a) and (b) of Section 2.3 therein to read in its entirety as follows:
 
“(a)           Availability.  Subject to the terms and conditions of this
Agreement, the Swingline Lender agrees to make Swingline Loans to the Borrower
from time to time from the Closing Date through, but not including, the
Swingline Termination Date; provided, that (i) all Swingline Loans shall be
denominated in Dollars and (ii) based upon the Dollar Amount of all outstanding
Loans and L/C Obligations, immediately after the making of any such Swingline
Loans, the aggregate principal amount of all outstanding Swingline Loans shall
not exceed the lesser of (A) the Swingline Commitment and (B) the amount that is
(1) the lesser of (x) the Borrowing Base and (y) the Aggregate Commitment less
(2) the sum of all outstanding Revolving Credit Loans, Alternative Currency
Loans and L/C Obligations; provided further that the Swingline Lender will not
make a Swingline Loan from and after the date which is one (1) day after it has
received written notice from the Administrative Agent (upon the request of the
Required Lenders) that one or more of the applicable conditions to Extensions of
Credit specified in Section 5.3 is not then satisfied until such conditions are
satisfied or waived in accordance with the provisions of this Agreement (and the
Swingline Lender shall be entitled to conclusively rely on any such notice and
shall have no obligation to independently investigate the accuracy of such
notice and shall have no liability to the Borrower in respect thereof if such
notice proves to be inaccurate).
 
(b)           Sweep Plus Service Program.  On each Business Day, the
Administrative Agent shall calculate the Net Cash Position.  If the Net Cash
Position is less than zero, then the Borrower shall be deemed to have
irrevocably requested that the Swingline Lender make a Swingline Loan to the
Borrower in an amount equal to the lesser of (i) an amount, which when rounded
up to the nearest $1,000, equals or exceeds the amount of the deficit Net Cash
Position and (ii) an amount, which when added to the aggregate principal amount
of all outstanding Swingline Loans (after giving effect to any amount
requested), shall not exceed the lesser of, based upon the Dollar Amount of all
outstanding Loans and L/C Obligations, (A) the amount that is (1) the lesser of
(x) the Aggregate Commitment and (y) the Borrowing Base less (2) the sum of all
outstanding Revolving Credit Loans, all outstanding Alternative Currency Loans
and the L/C Obligations and (B) the Swingline Commitment; provided, however,
that the obligation of the Swingline Lender to make any such Swingline Loan to
the Borrower shall be subject to all the terms and conditions hereof (including,
without limitation, Section 5.3 hereof).”
 
(iv)           Amendment to Section 2.4(a)(4).   By amending and restating
subclause (4) of Section 2.4(a) therein to read in its entirety as follows:
 
“(4)           the amount of such borrowing, which shall be in an amount equal
to the amount that is the lesser of (x) the Borrowing Base and (y) the Aggregate
Commitment or the Alternative Currency Commitment, as applicable, then available
to the Borrower, or if less, (A) with respect to Base Rate Loans (other than
Swingline Loans), in an aggregate principal amount of $3,000,000 or a whole
multiple of $1,000,000 in excess thereof, (B) with respect to LIBOR Rate Loans
denominated in Dollars, in an aggregate principal amount of $3,000,000 or a
whole multiple of $1,000,000 in excess thereof and (C) with respect to LIBOR
Rate Loans denominated in an Alternative Currency, in an aggregate principal
Alternative Currency Amount of $2,000,000 or a whole multiple of $1,000,000 in
excess thereof; and”
 
(v)           Amendment to Section 2.5(b).   By amending and restating clause
(b) of Section 2.5 therein to read in its entirety as follows:
 
“(b)           Mandatory Repayment of Revolving Credit Loans.
 
(i)           Aggregate Commitment.  If at any time (as determined by the
Administrative Agent under Section 2.5(b)(v)), based upon the Dollar Amount of
all outstanding Loans and L/C Obligations, (A) solely because of currency
fluctuation, the outstanding principal amount of all Revolving Credit Loans
exceeds one hundred and five percent (105%) of the amount equal to (1) the
lesser of (x) the Aggregate Commitment and (y) the Borrowing Base less (2) the
sum of all outstanding Swingline Loans, Alternative Currency Loans and L/C
Obligations or (B) for any other reason, the outstanding principal amount of all
Revolving Credit Loans exceeds the amount equal to (1) the lesser of (x) the
Aggregate Commitment and (y) the Borrowing Base less (2) the sum of all
outstanding Swingline Loans, Alternative Currency Loans and L/C Obligations,
then, in each such case, the Borrower shall (I) first, if (and to the extent)
necessary to eliminate such excess, immediately repay outstanding Swingline
Loans (and/or reduce any pending request for such Loans on such day by the
Dollar Amount of such excess), (II) second, if (and to the extent) necessary to
eliminate such excess, immediately repay outstanding Revolving Credit Loans
which are Base Rate Loans by the Dollar Amount of such excess (and/or reduce any
pending request for such Loans on such day by the Dollar Amount of such excess),
(III) third, if (and to the extent) necessary to eliminate such excess,
immediately repay Revolving Credit Loans which are LIBOR Rate Loans and
Alternative Currency Loans (and/or reduce any pending requests for a borrowing
or continuation or conversion of such Loans submitted in respect of such Loans
on such day by the Dollar Amount of such excess) and (IV) fourth, with respect
to any Letters of Credit then outstanding, make a payment of cash collateral
into a cash collateral account opened by the Administrative Agent for the
benefit of the Lenders in an amount equal to the aggregate then undrawn and
unexpired amount of such Letters of Credit (such cash collateral to be applied
in accordance with Section 11.2(b)).
 
(ii)           Alternative Currency Commitment.  If at any time (as determined
by the Administrative Agent under Section 2.5(b)(v)), based upon the Dollar
Amount of all outstanding Loans and L/C Obligations, (A) solely because of
currency fluctuation, the outstanding principal amount of all Alternative
Currency Loans exceeds the lesser of (1) one hundred and five percent (105%) of
the amount equal to (x) the lesser of (I) the Aggregate Commitment and (II) the
Borrowing Base less (y) the sum of all outstanding Swingline Loans, Revolving
Credit Loans and L/C Obligations and (2) one hundred and five percent (105%) of
the Alternative Currency Commitment or (B) for any other reason, the outstanding
principal amount of all Alternative Currency Loans exceeds the lesser of (1) the
amount equal to (x) the lesser of (I) the Aggregate Commitment and (II) the
Borrowing Base less (y) the sum of all outstanding Swingline Loans, Revolving
Credit Loans and L/C Obligations and (2) the Alternative Currency Commitment,
then, in each such case, such excess shall be immediately repaid, in the
currency in which such Alternative Currency Loan or Alternative Currency Loans
were initially funded, by the Borrower to the Administrative Agent for the
account of the Alternative Currency Lender.
 
(iii)           Swingline Commitment.  If at any time (as determined by the
Administrative Agent under Section 2.5(b)(v)), based upon the Dollar Amount of
all outstanding Loans and L/C Obligations, and for any reason the outstanding
principal amount of all Swingline Loans exceeds the lesser of (A) the amount
equal to (1) the lesser of (x) the Aggregate Commitment and (y) the Borrowing
Base less (2) the sum of all outstanding Revolving Credit Loans, Alternative
Currency Loans and L/C Obligations and (B) the Swingline Commitment, then, in
each such case, such excess shall be immediately repaid by the Borrower to the
Administrative Agent for the account of the Swingline Lender.
 
(iv)           Excess L/C Obligations.  If at any time (as determined by the
Administrative Agent under Section 2.5(b)(v)) and for any reason, based upon the
Dollar Amount of all outstanding Loans and L/C Obligations, the outstanding
amount of all L/C Obligations exceeds the lesser of (A) the amount equal to (1)
the lesser of (x) the Aggregate Commitment and (y) the Borrowing Base less (2)
the sum of the amount of all outstanding Swingline Loans, Revolving Credit Loans
and Alternative Currency Loans and (B) the L/C Commitment, then, in each such
case, the Borrower shall make a payment of cash collateral into a cash
collateral account opened by the Administrative Agent for the benefit of the
Lenders in an amount equal to the aggregate then undrawn and unexpired amount of
such Letters of Credit (such cash collateral to be applied in accordance with
Section 11.2(b)).
 
(v)           Compliance and Payments.  The Borrower’s compliance with this
Section 2.5(b) shall be tested from time to time by the Administrative Agent at
its sole discretion, but in any event shall be tested on (A) the date on which
the Borrower requests the Lenders to make a Revolving Credit Loan or the
Alternative Currency Lender to make an Alternative Currency Loan or the Issuing
Lender to issue a Letter of Credit, (B) the date an interest payment is due
under Section 4.1(e) and (C) the date of any permanent reduction in the
Aggregate Commitment pursuant to Section 2.7.  Each such repayment pursuant to
this Section 2.5(b) shall be accompanied by any amount required to be paid
pursuant to Section 4.11 hereof.”
 
(vi)           Amendment to Section 2.7(c).   By amending and restating the
first sentence of clause (c) of Section 2.7 therein to read in its entirety as
follows:
 
“Each permanent reduction permitted pursuant to this Section 2.7 shall be
accompanied by (i) a payment of principal sufficient to reduce (A) the aggregate
Dollar Amount of all outstanding Revolving Credit Loans, Alternative Currency
Loans, Swingline Loans and L/C Obligations, as applicable, after such reduction
to the Aggregate Commitment as so reduced and (B) to the extent that the
Alternative Currency Commitment is reduced, the aggregate Dollar Amount of all
outstanding Alternative Currency Loans to the Alternate Currency Commitment as
so reduced and (ii) any payment required pursuant to Section 2.5(b) after giving
effect to such reduction.”
 
(c)           Amendment to Section 3.1.    Section 3.1 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:
 
“SECTION 3.1  L/C Commitment.  Subject to the terms and conditions hereof, the
Issuing Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.4(a), agrees to issue standby letters of credit (“Letters of Credit”)
for the account of the Borrower on any Business Day from the Closing Date
through but not including the Revolving Credit Termination Date in such form as
may be approved from time to time by the Issuing Lender; provided, that the
Issuing Lender shall have no obligation to issue any Letter of Credit if, after
giving effect to such issuance, based upon the Dollar Amount of all outstanding
Loans and L/C Obligations, (a) the L/C Obligations would exceed the lesser of
(i) the L/C Commitment and (ii) the amount that is (x) the lesser of (A) the
Aggregate Commitment and (B) the Borrowing Base less (y) the aggregate principal
amount of all outstanding Swingline Loans, Revolving Credit Loans and
Alternative Currency Loans or (b) the Available Commitment of any Lender would
be less than zero.  Each Letter of Credit shall (i) be denominated in Dollars in
a minimum amount of $100,000, (ii) be a standby letter of credit issued to
support obligations of the Borrower or any of its Subsidiaries, contingent or
otherwise, incurred in the ordinary course of business, (iii) expire on a date
satisfactory to the Issuing Lender, which date shall be no later than ninety
(90) days prior to the Revolving Credit Termination Date and (iv) be subject to
the Uniform Customs and/or ISP 98, as set forth in the Application or as
determined by the Issuing Lender, and, to the extent not inconsistent therewith,
the laws of the State of North Carolina.  The Issuing Lender shall not at any
time be obligated to issue any Letter of Credit hereunder if such issuance would
conflict with, or cause the Issuing Lender or any L/C Participant to exceed any
limits imposed by, any Applicable Law.  References herein to “issue” and
derivations thereof with respect to Letters of Credit shall also include
extensions or modifications of any existing Letters of Credit, unless the
context otherwise requires. ”
 
(d)           Amendments to Article IX.  Article IX of the Credit Agreement is
hereby amended as follows:
 
(i)           Amendment to Section 9.2.  By amending and restating Section 9.2
therein to read in its entirety as follows:
 
“SECTION 9.2  Consolidated Net Worth.   Permit, at any time, Consolidated Net
Worth to be less than (i) prior to the last day of the Fiscal Quarter ending on
or about March 31, 2011, $65,000,000 and (ii) on and after such date, the sum of
$65,000,000 plus 50% of Consolidated Net Income earned in each Fiscal Quarter
beginning after the Fiscal Quarter ending on or about December 31, 2010,
calculated quarterly at the end of each Fiscal Quarter (with no deduction for a
net loss in any such Fiscal Quarter).”


(ii)           Amendment to Section 9.3.  By amending and restating Section 9.3
therein to read in its entirety as follows:


“SECTION 9.3  Interest Coverage Ratio.  As of any Fiscal Quarter end, permit the
ratio of EBIT to Cash Interest Expense to be less than 2:50 to 1.00.  The ratio
of EBIT to Cash Interest Expense shall be measured as follows for each period
indicated: (a)  for the Fiscal Quarter ending on or about September 30, 2009,
such Fiscal Quarter; (b) for the Fiscal Quarter ending on or about December 31,
2009, the two (2) consecutive Fiscal Quarters ending on or immediately prior to
such date; (c) for the Fiscal Quarter ending on or about March 31, 2010, the
three (3) consecutive Fiscal Quarters ending on or immediately prior to such
date and (d) for the Fiscal Quarter ending on or about June 30, 2010 and each
Fiscal Quarter thereafter, the four (4) consecutive Fiscal Quarters ending on or
immediately prior to the date of determination.”
 
(iii)           Amendment to Section 9.4.  By amending and restating Section 9.4
therein to read in its entirety as follows:
 
“SECTION 9.4 Capital Expenditures.  Permit Capital Expenditures to be greater
than (i) during each of the Fiscal Years ending in December 2009 and December
2010, an amount equal to one hundred percent (100%) of depreciation and
amortization expense (calculated in accordance with GAAP) for the immediately
prior Fiscal Year and (ii) during the Fiscal Year ending in December 2011, an
amount equal to one hundred twenty-five percent (125%) of depreciation and
amortization expense (calculated in accordance with GAAP) for the Fiscal Year
ending in December 2010.”
 
(e)           Amendments to Article X.  Article X of the Credit Agreement is
hereby amended as follows:
 
(i)           Amendment to Section 10.6.  By amending and restating Section 10.6
therein to read in its entirety as follows:
 
“SECTION 10.6.  Limitations on Dividends and Distributions.  Declare or pay any
dividends upon any of its capital stock or any other ownership interests;
purchase, redeem, retire or otherwise acquire, directly or indirectly, any
shares of its capital stock or other ownership interests, or make any
distribution of cash, property or assets among the holders of shares of its
capital stock or other ownership interests, or make any change in its capital
structure (any of the foregoing a “Restricted Payment”); provided that:
 
(a)           the Borrower or any Subsidiary may pay dividends in shares of its
own capital stock;
 
(b)           any Subsidiary may pay cash dividends to the Borrower;
 
(c)           the Borrower may pay cash dividends on its capital stock,
purchase, redeem, retire or otherwise acquire, directly or indirectly, shares of
its capital stock (including purchases of treasury stock), or make distributions
of cash, property or assets among its shareholders; provided, however, that the
aggregate amount of (x) any Restricted Payments made under this clause (c) plus
(y) any payments or prepayments in respect of Subordinated Debt made pursuant to
clause (ii) of the proviso in Section 10.10(b) shall not in any event exceed the
Permitted Distribution Amount;
 
(d)           the Borrower may redeem shares of its capital stock pursuant to
the Permitted TIMET Redemption; and
 
(e)           in addition to transactions permitted under subsection (c) above,
the Borrower may pay cash dividends on its capital stock, purchase, redeem,
retire or otherwise acquire, directly or indirectly, shares of its capital stock
(including purchases of treasury stock), or make distributions of cash, property
or assets among its shareholders in an aggregate amount not to exceed, during
the period from and including the Initial Extension Date to the termination of
this Credit Facility, the sum of (x) $20,000,000 plus (y) an amount equal to
fifty percent (50%) of aggregate Net Income of the Borrower and its Subsidiaries
since September 30, 2008; provided, however, that the Borrower shall not make
any Restricted Payments under this clause (e) unless (i) at the time when any
such Restricted Payment is to be made, no Default or Event of Default has
occurred and is continuing or would result therefrom; (ii) after giving effect
to the making of such Restricted Payment, Consolidated Net Worth shall not be
less than $77,000,000, on a pro forma basis, determined as of the last day of
the last Fiscal Quarter for which the Borrower has provided financial statements
and the corresponding Officer’s Compliance Certificate to the Administrative
Agent and Lenders as if such Restricted Payment had been paid during such Fiscal
Quarter; and (iii) the chief executive officer, controller or treasurer of the
Borrower shall have certified to the Administrative Agent and Lenders as to
compliance with the preceding clauses (i) and (ii) in a certificate attaching
calculations.”
 
(ii)            Amendment to Section 10.10.  By amending Section 10.10 therein
to read in its entirety as follows:
 
“SECTION 10.10  Amendments; Payments and Prepayments of Subordinated Debt.
 
(a) Amend or modify (or permit the modification or amendment of) any of the
terms or provisions of any Subordinated Debt other than any amendment or
modification the sole effect of which is to reduce the interest rate (including
any default rate) or any fees applicable to or payable in respect of such
Subordinated Debt; provided that no Default or Event of Default is in existence
or would arise as a result of such amendment or modification; and
 
(b) Without the prior written consent of the Required Lenders, cancel, forgive
or discharge, or make any payment or prepayment on or in respect of, or defease,
redeem, purchase or acquire for value or otherwise satisfy prior to scheduled
maturity (including, without limitation, by way of depositing with any trustee
with respect thereto money or securities before due for the purpose of paying
when due) any Subordinated Debt (including the Permitted TIMET Debt); provided
that, so long as no Default or Event of Default is in existence or would arise
as a result of the making of such payment (i) on and after January 1, 2011, the
Borrower may make regularly scheduled payments of principal and accrued interest
on Subordinated Debt in accordance with the terms and conditions approved by the
Required Lenders pursuant to any applicable subordination agreement and (ii) the
Borrower may make payments or prepayments on or in respect of Subordinated Debt,
so long as the aggregate amount of (x) all payments or prepayments made pursuant
to this clause (ii) plus (y) any Restricted Payments made pursuant to clause (c)
of Section 10.6 shall not exceed the Permitted Distribution Amount, subject to
receipt by the Administrative Agent of a certification from the chief financial
officer, the controller or the treasurer of the Borrower as to compliance with
the preceding clause;”
 
(f)           Amendment to Exhibit F.  Exhibit F to the Credit Agreement
(“Officer’s Compliance Certificate”) is hereby replaced in its entirety with a
new Exhibit F in the form attached to this Amendment as Annex I.
 
SECTION 3.  Reaffirmation of Consent to TIMET Debt Payments; Consent to
Modification of TIMET Promissory Note.


(a) Notwithstanding anything in Section 10.10 of the Credit Agreement, the
Administrative Agent and the Lenders hereby acknowledge and reaffirm their
consent to payments and prepayments of the Permitted TIMET Debt made by the
Borrower after the date of incurrence of the Permitted TIMET Debt through and
including June 30, 2009, in an aggregate amount sufficient to reduce the
outstanding principal amount thereunder to $42,230,190 (such payments, the
“Permitted TIMET Payments”), pursuant to the terms of the Subordination
Agreement, dated as of October 16, 2007, between TIMET Finance Management
Company (the “Subordinate Lender”) and the Administrative Agent on behalf of
itself and the Lenders (the “TIMET Subordination Agreement”) and, for the
avoidance of doubt, the Lenders agree that no breach of Section 10.10 of the
Credit Agreement has occurred or is continuing solely as a result of the making
of the Permitted TIMET Payments by the Borrower.


(b) Subject to compliance with the terms of the Credit Agreement generally
applicable to Subordinated Debt, the Administrative Agent and the Lenders hereby
consent to the modification of the Permitted TIMET Debt to provide that payment
of any and all amounts owing under the Permitted TIMET Debt shall comply in all
respects with the restrictions and all other terms set forth in the Credit
Agreement, as modified by this Amendment (the “Permitted TIMET Debt
Modification”).


(c) The foregoing consents are limited solely to the Permitted TIMET Payments
and the Permitted TIMET Debt Modification, and nothing contained herein shall
(i) modify the Borrower’s or the Subsidiary Guarantors’ respective obligations
to comply fully with all duties, terms, conditions, or covenants contained in
the Loan Documents or (ii) be deemed to constitute a consent to waiver of any
other rights or remedies any Lender or the Administrative Agent may have under
any Loan Documents or under Applicable Law with respect to any matters.  Nothing
in this Section 3 shall be deemed to give rise to any obligation of the Lenders
or the Administrative Agent to amend, modify, or waive any provision of the
Credit Agreement (other than as expressly set forth in this Amendment) or any
other Loan Document.  The provisions and agreements set forth in this Section 3
shall not establish a custom or course of dealing or conduct between any Lender
or the Administrative Agent and Borrower.


SECTION 4.  Conditions to Effectiveness.  The effectiveness of this Amendment
and the obligations of the Lenders hereunder are subject to the following
conditions, unless the Required Lenders waive such conditions:
 
(a) receipt by the Administrative Agent from each of the parties hereto of a
duly executed counterpart of this Amendment signed by such party;
 
(b) receipt by the Administrative Agent of (i) an amendment, waiver or other
written instrument effecting the Permitted TIMET Debt Modification, in form and
substance satisfactory to the Lenders, duly executed by the Subordinate Lender
and the Borrower, and (ii) an amendment to the TIMET Subordination Agreement
duly executed by the parties thereto in substantially the form attached hereto
as Exhibit A;
 
(c) receipt by the Administrative Agent of all documents which the
Administrative Agent may reasonably request;
 
(d) the fact that the representations and warranties of the Borrower and the
Subsidiary Guarantors contained in Section 6 of this Amendment shall be true on
and as of the date hereof except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties were true on and as of such earlier date;
 
(e) receipt by the Administrative Agent of the Amendment Fee (as defined below)
and all other accrued and unpaid fees and other amounts owing by Borrower and
the Subsidiary Guarantors under the Loan Documents; and
 
(f) all other documents and legal matters in connection with the transactions
contemplated by this Amendment shall be reasonably satisfactory in form and
substance to the Administrative Agent and its counsel.
 
SECTION 5.  No Other Amendment.  Except for the amendments set forth above, the
text of the Credit Agreement shall remain unchanged and in full force and
effect.  On and after the Third Amendment Effective Date (as defined below), all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as amended by this Amendment.  This Amendment is not
intended to effect, nor shall it be construed as, a novation.  The Credit
Agreement and this Amendment shall be construed together as a single
agreement.  This amendment shall constitute a Loan Document under the terms of
the Credit Agreement.  Nothing herein contained shall waive, annul, vary or
affect any provision, condition, covenant or agreement contained in the Credit
Agreement, except as herein amended, nor affect nor impair any rights, powers or
remedies under the Credit Agreement as hereby amended.  The Lenders and the
Administrative Agent do hereby reserve all of their rights and remedies against
all parties who may be or may hereafter become secondarily liable for the
repayment of the Notes.  The Borrower and the Subsidiary Guarantors promise and
agree to perform all of the requirements, conditions, agreements and obligations
under the terms of the Credit Agreement, as heretofore and hereby amended, the
Credit Agreement, as amended, and the other Loan Documents being hereby ratified
and affirmed.  The Borrower and the Subsidiary Guarantors hereby expressly agree
that the Credit Agreement, as amended, and the other Loan Documents are in full
force and effect.
 
SECTION 6.  Representations and Warranties.  The Borrower and the Subsidiary
Guarantors hereby represent and warrant to each of the Lenders as follows:
 
(a)           No Default or Event of Default under the Credit Agreement or any
other Loan Document has occurred and is continuing unwaived by the Lenders on
the date hereof.
 
(b)           The Borrower and the Subsidiary Guarantors have the power and
authority to enter into this Amendment and to do all acts and things as are
required or contemplated hereunder to be done, observed and performed by them.
 
(c)           This Amendment has been duly authorized, validly executed and
delivered by one or more authorized officers of the Borrower and the Subsidiary
Guarantors and constitutes the legal, valid and binding obligations of the
Borrower and the Subsidiary Guarantors enforceable against them in accordance
with its terms, provided that such enforceability is subject to general
principles of equity.
 
(d)           The execution and delivery of this Amendment and the performance
by the Borrower and the Subsidiary Guarantors hereunder does not and will not,
as a condition to such execution, delivery and performance, require the consent
or approval of any regulatory authority or governmental authority or agency
having jurisdiction over the Borrower, or any Subsidiary Guarantor, nor be in
contravention of or in conflict with the articles of incorporation, bylaws or
other organizational documents of the Borrower, or any Subsidiary Guarantor or
the provision of any statute, or any judgment, order or indenture, instrument,
agreement or undertaking, to which the Borrower, or any Subsidiary Guarantor is
party or by which the assets or properties of the Borrower or the Subsidiary
Guarantors are or may become bound.
 
(e)           The Collateral Agreement continues to create a valid security
interest in, and Lien upon, the Collateral, in favor of the Administrative
Agent, for the benefit of the Lenders, which security interests and Liens are
perfected in accordance with the terms of the Collateral Agreement and prior to
all Liens other than Liens permitted under Section 10.2 of the Credit Agreement.
 
SECTION 7.  Counterparts; Governing Law.  This Amendment may be executed in
multiple counterparts, each of which shall be deemed to be an original and all
of which, taken together, shall constitute one and the same agreement.  This
Amendment shall be construed in accordance with and governed by the laws of the
State of North Carolina.
 
SECTION 8.  Effective Date.  This Amendment shall be effective as of
September 21, 2009 (such date, the “Third Amendment Effective Date”).
 
SECTION 9.  Expenses.  The Borrower and the Subsidiary Guarantors agree to pay
all reasonable costs and expenses of the Administrative Agent in connection with
the preparation, execution and delivery of this Amendment, including without
limitation the reasonable fees and expenses of the Administrative Agent’s legal
counsel.
 
SECTION 10.  Further Assurances.  The Loan Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.
 
SECTION 11.  Consent by Subsidiary Guarantors.  The Subsidiary Guarantors
consent to the foregoing waiver and amendments.  The Subsidiary Guarantors
promise and agree to perform all of the requirements, conditions, agreements and
obligations under the terms of the Subsidiary Guaranty Agreement, said
Subsidiary Guaranty Agreement being hereby ratified and affirmed in all
respects.  The Subsidiary Guarantors hereby expressly agree that the Subsidiary
Guaranty Agreement is in full force and effect.
 
SECTION 12.  Amendment Fee.  The Borrower and the Subsidiary Guarantors shall
pay to the Administrative Agent for the account of each Lender an amendment fee
(the “Amendment Fee”) in an amount equal to 0.10% of the Aggregate Commitment
(as determined after giving effect to this Amendment), which Amendment Fee shall
be fully earned and due and payable on the date of this Amendment.
 
SECTION 13.  Severability.  Any provision of this Amendment that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating the remainder of such provision or the remaining provisions hereof
or thereof or affecting the validity or enforceability of such provision in any
other jurisdiction.
 
SECTION 14.  Waiver of Claims or Defenses.  The Borrower and the Subsidiary
Guarantors represent that none of them has any set-offs, defenses, recoupments,
offsets, counterclaims or other causes of action against the Administrative
Agent or the Lenders relating to the Loan Documents and the indebtedness
evidenced and secured thereby and agree that, if any such set-off, defense,
counterclaim, recoupment or offset otherwise exists on the date of this
Amendment, each such defense, counterclaim, recoupment, offset or cause of
action is hereby waived and released forever.
 
SECTION 15.  Release of Claims.  For and in consideration of the obligations set
forth herein and intending to be legally bound hereby, the Borrower and the
Subsidiary Guarantors do remise, release and forever discharge the
Administrative Agent and the Lenders, and their respective successors and
assigns, of and from and all manner of actions, causes of actions, suits, debts,
dues, sums of money, accounts, reckonings, bonds, bills, specialties, covenants,
contracts, controversies, agreements, promises, variances, trespasses, damages,
judgments, extents, executions, claims, and demands of whatsoever nature, in
law, in equity or in admiralty, direct or indirect, known or unknown, matured or
not matured, including for contribution and/or indemnity, that the Borrower or
any Subsidiary Guarantor ever had or now has, including, without limitation,
those with respect to any and all matters alleged or which could have been
alleged, with respect to the Loan Documents or the making or administration of
the Loans up to and including the date of this Amendment.  The general release
hereby entered into and executed by Borrower and the Subsidiary Guarantors is
intended by Borrower and the Subsidiary Guarantors to be final, complete and
total as to all matters that have arisen or occurred up to and including the
date of this Amendment.
 
SECTION 16.  Entire Agreement.  This Amendment contains the entire and exclusive
agreement of the parties hereto with reference to the matters discussed herein.
This Amendment supersedes all prior drafts and communications with respect
hereto.


 
[Remainder of this page intentionally left blank]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered, or have
caused their respective duly authorized officers or representatives to execute
and deliver, this Amendment as of the day and year first above written.
 
[CORPORATE SEAL]              COMPX INTERNATIONAL INC.




By:  _________________________________________ (SEAL)
Name: 
_______________________________________                                                                
Title: 
________________________________________                                                                


[CORPORATE SEAL]               COMPX SECURITY PRODUCTS INC.
 
 
                        By:  _________________________________________ (SEAL)
Name: 
_______________________________________                                                                
Title: 
________________________________________                                                                

[CORPORATE SEAL]               COMPX PRECISION SLIDES INC.
 
 
By:  _________________________________________ (SEAL)
Name: 
_______________________________________                                                                
Title: 
________________________________________                                                                                


[CORPORATE SEAL]               COMPX MARINE INC.
 
 
By:  _________________________________________ (SEAL)
Name: 
_______________________________________                                                                
Title: 
________________________________________                                                                                
 
[CORPORATE SEAL]               CUSTOM MARINE INC.


 
By:  _________________________________________ (SEAL)
Name: 
_______________________________________                                                                
Title: 
________________________________________                                                                                



[CORPORATE SEAL]               LIVORSI MARINE, INC.


 
By:  _________________________________________ (SEAL)
Name: 
_______________________________________                                                                
Title: 
________________________________________                                                                                
 
                   ADMINISTRATIVE AGENT AND LENDERS:


WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent and as a Lender
 
 
By:  _________________________________________ (SEAL)
Name: 
_______________________________________                                                                
Title: 
________________________________________                                                                                     




[Signature pages continued on the following page]



 
 

--------------------------------------------------------------------------------

 

COMERICA BANK,
as Lender
 
 
By:  _________________________________________
Name: 
_______________________________________                                                                
Title:  ________________________________________              



[Remainder of this page intentionally left blank]
